     Case 3:21-cv-00229-MMD-CLB Document 3 Filed 08/17/21 Page 1 of 2



1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4     RACHEL MARIE WHITTED,                               Case No. 3:21-cv-00229-MMD-CLB

5                                        Plaintiff,                  ORDER
             v.
6
      HAINES,
7
                                      Defendant.
8

9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer incarcerated. However, Plaintiff has not filed an updated address

12   with this Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1,

13   a “pro se party must immediately file with the court written notification of any change of

14   mailing address, email address, telephone number, or facsimile number. The notification

15   must include proof of service on each opposing party or the party’s attorney. Failure to

16   comply with this rule may result in the dismissal of the action, entry of default judgment,

17   or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court

18   grants Plaintiff until September 17, 2021, to file her updated address with this Court. If

19   Plaintiff does not update the Court with her current address by September 17, 2021, this

20   case will be subject to dismissal without prejudice.

21          Additionally, the Court denies the application to proceed in forma pauperis for

22   prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court

23   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

24   by September 17, 2021, or pay the full filing fee of $402.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that Plaintiff will file her updated

27   address with the Court by September 17, 2021.

28   ///

                                                      1
     Case 3:21-cv-00229-MMD-CLB Document 3 Filed 08/17/21 Page 2 of 2



1           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis

2    for prisoners (ECF Nos. 1) is DENIED as moot.

3           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the

4    approved form application to proceed in forma pauperis by a non-prisoner, as well as the

5    document entitled information and instructions for filing an in forma pauperis application.

6           IT IS FURTHER ORDERED that by September 17, 2021, Plaintiff will either: (1)

7    file a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay

8    the full filing fee of $402.

9           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

10   this case will be subject to dismissal without prejudice.

11

12                      17thday of August 2021.
            DATED THIS ___

13

14                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
